El Juez PresideNte, Sr. HerNÁNDez,
emitió la opinión del tribunal.
Por escritura otorgada el 16 de septiembre de 1910 ante *225el Notario Don Gabriel Guerra, el Reverendísimo William A. Jones, en sn carácter de Obispo de la Iglesia Católica Apos-tólica Romana en' Puerto Rico, confesó baber recibido de Doña Carmen Felipa Somobano y Arce la cantidad cuatro mil se-tenta y dos dollars, diez centavos, equivalente a la de seis mil setecientos ochenta y tres pesos, cincuenta centavos, que representaban los siguientes capitales a censo y tributo, a saber: uno a favor del Seminario Conciliar de esta ciudad por tres mil setecientos noventa y tres pesos cincuenta centavos ; otro, a favor de la fábrica de Catedral, por ciento setenta y cinco pesos; otro, a favor de Capellanías vacantes, por trescientos cinco pesos; dos, a favor de la .Mesa Capitular por doscientos veinte y cinco y doscientos ochenta y cinco pesos; otro a favor del Hospital de Caridad de esta ciudad por mil cuatrocientos pesos; otro a favor de la Real Hacienda, antes Frailes Franciscanos, por doscientos pesos; y otro, a favor de los Frailes Dominicos por cuatrocientos pesos, cuyos capitales gravaban la casa de tres pisos de mamposteríá y azotea, radicada en la calle de San Francisco de está ciudad y marcada con el número 28, de la propiedad de la referida Señora; y en su consecuencia el mencionado Señor Obispo otorgó carta de pago y de cancelación de los censos relacio-nados por baber sido satisfechos con los réditos correspon-dientes.
Presentada copia de la anterior escritura en el Registro de la Propiedad de San Juan, Sección Ia. para la cancelación de los censos a que se refiere, el registrador la denegó en los siguientes términos:
‘ ‘ No admitida la cancelación que comprende el anterior documento por no estar inscritos los capitales a censo que se cancelan, a nombre de la persona que otorga la cancelación. No se ha extendido anota-ción preventiva. San Juan, octubre 8 de 1910. El Registrador, José S. Belaval. ”
Esa nota está boy sometida a nuestra consideración' a virtud de recurso gubernativo contra ella interpuesto. '
*226No estamos conformes con la denegación de cancelación en cnanto a los censos constituidos a favor del Seminario Conciliar, de la fábrica de Catedral, de Capellanías vacantes, del Hospital de Caridad y de la Mesa Capitular, pues el Reveren-dísimo William A. Jones, en su carácter de Obispo de la Igle-sia'Católica Apostólica Romana en Puerto Rico, cuyo carácter no discute el Registrador de San Juan, es Jefe y Represen-tante de dicha Iglesia con todos los poderes y facultades nece-sarias para el gobierno de la misma; y por tanto, a él solo, por sí, o por medio de delegados, compete la cancelación de los gravámenes de cualquier clase constituidos a favor de la Iglesia que rige y gobierna o de cualquiera de sus estableci-mientos u organismos. De aquí que no es posible negar repre-sentación al Obispo de la Iglesia Católica Apostólica Romana en Puerto Rico para cancelar gravámenes a favor del Semi-nario Conciliar, de la fábrica de Catedral, de Capellanías va-cantes, del Hospital de Caridad y de la Mesa Capitular, por tratarse de establecimientos o entidades de la Iglesia Cató-lica'Apostólica Romana en Puerto Rico, que funcionan bajo la dirección y dependencia de su Obispo y que no tienen facul-tades propias e independientes para la enajenación de dere-chos, como los que han sido cancelados por la escritura de 16 de septiembre del año próximo pasado.
La representación de la Iglesia Católica Apostólica Ro-mana en Puerto Rico, incumbía a su Obispo durante la domi-nación Española, y el Tratado de París celebrado entre los Estados Hnidos y España no hizo innovación alguna sobre el particular, sino que por el contrario ha reconocido a la Igle-sia sus derechos, aunque sin establecer preferencias en rela-ción con otras religiones. Aún más,' después de haber sido aprobada en 10 de marzo de 1904 la Ley confiriendo jurisdic-ción original a este Tribunal Supremo para conocer sobre ciertas propiedades reclamadas por la Iglesia .Católica Ro-mana de Puerto Rico, y resolver acerca de las mismas, fueron promovidos diversos pleitos por el Obispo Católico Apostólico Romano de Puerto Rico en representación de su Iglesia, recia-*227mando la propiedad de la Catedral, del Seminario Conciliar, de varias Iglesias Parroquiales, de Conventos y censos qne pertenecieron a comunidades -religiosas, de que se había in-cautado la Real Hacienda, y en todos esos pleitos fue admitida la representación del Obispo Católico Apostólico Romano de Puerto Rico, siendo de notar que uno de esos pleitos ó sea el relativo á la Iglesia de Ponce, fué decidido ejecutoriamente a favor del Obispo Católico de Puerto Rico por el Tribunal Supremo de los Estados Unidos, y que otros dos terminaroñ por medio de transacción a virtud de la resolución conjunta aprobada en 16 de septiembre de 1908, en cuya transacción intervinieron representantes de los Estados Unidos, de El Pueblo de Puerto Rico y de la Iglesia Católica Apostólica Romana de -Puerto Rico, a la que representaba su Obispo, sin que la representación de éste fuera impugnada por los demás.
Entendemos, pues, que los capitales a censo a favor del Seminario Conciliar, de la fábrica de Catedral, de Capella-nías vacantes, de la Mesa Capitular y del Hospital de Cari-dad, pertenecen a la Iglesia Católica Apostólica Romana de Puerto Rico; y por tanto, su representante legal, que es el Obispo’ cuya representación es indiscutible, ba podido can-celarlos, siendo eficaz tal cancelación y por tanto, inscribible en el registro.
.En cuanto a los censos, uno de ellos a favor de la Real Hacienda, y otro a favor de los Frailes Dominicos, entende-mos que para obtener su cancelación en el registro de la pro-piedad, debe justificarse que esos dos censos fueron de' los adjudicados a la Iglesia Católica Romana de Puerto Rico, en virtud de la transacción a que se refiere la resolución con-junta de que dejamos hecho mérito* pues de otro modo se in-fringiría el artículo 20 de la Ley Hipotecaria.
Por las razones expuestas, entendemos que procede con-firmar la nota recurrida en cuanto se refiere a los dos censos a favor de la Real Hacienda, antes Frailes Franciscanos, y a *228favor de los Padres Dominicos, revocando dicha nota en cnanto a los demás Censos, por ser inscribible sn cancelación.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.